FILED
                                                                        United States Court of Appeals
                           U N I T E D S T A T E S C O U R T O F A P P E A L S Tenth Circuit
                                                                                                   September 18, 2007
                                                TENTH CIRCUIT
                                                                                                  Elisabeth A. Shumaker
                                                                                                      Clerk of Court
 FREDERICK BERNDT,

                    Plaintiff - A ppellant,

             and                                                                  No. 06-3096
                                                                       (D . C t. N o. 03-C V -1283-JTM )
 EMPLOYERS MUTUAL                                                                   ( D . K a n .)
 INSURA NCE CO M PANIES;
 STANTON COUNTY;

                    P l a i n t if f s - In t e rv e n o r s ,

             v.

 G A R Y K R A M E R , M .D .,

                    D e f e n d a n t - A p p e ll e e .



                                       ORDER AND JUDGM ENT*


B e f o r e T A C H A , C h ie f C ir c u it J u d g e , B A L D O C K , a n d T Y M K O V I C H ,
C ircuit Judges.




         P l a in t if f - A p p e l la n t F r e d e r i c k B e r n d t a p p e a l s th e D i s tr ic t C o u r t’ s

o r d e r g r a n ti n g D e f e n d a n t- A p p e ll e e G a r y K r a m e r p a r t i a l s u m m a r y j u d g m e n t




         *
            T h i s o r d e r a n d ju d g m e n t i s n o t b i n d i n g p r e c e d e n t e x c e p t u n d e r t h e
d o c tr i n e s o f la w o f th e c a s e , r e s j u d i c a ta , a n d c o ll a te r a l e s t o p p e l. I t m a y b e
c i t e d , h o w e v e r, f o r i ts p e rs u a s iv e v a lu e c o n s is te n t w ith F e d . R . A p p . P . 3 2 . 1
a n d 1 0 th C i r . R . 3 2 . 1 .
on M r. Berndt’s claim of negligence. W e exercise jurisdiction pursuant to

28 U .S.C . § 1291 and A FFIR M .

                                               I. BACKGROUND

         O n J u n e 9 , 2 0 0 0 , w h i le w o r k i n g a t t h e S t a n t o n C o u n t y, K a n s a s ,

L a n d f il l , M r . B e r n d t s u s t a in e d a c a lc a n e o u s f r a c tu r e to h i s r i g h t h e e l. T h a t

d a y, D r . K r a m e r e x a m i n e d a n d t re a t e d M r . B e r n d t . T h e f o l lo w i n g d a y, D r .

K r a m e r o r d e r e d a d d it i o n a l x - r a ys a n d C A T s c a n s , b u t h e d id n o t

i m m e d ia te ly p e r f o r m s u r g e r y o n t h e f ra c tu r e b e c a u s e h e w a n te d to a ll o w

t i m e f o r t h e s w e ll i n g t o d e c re a s e a n d th e w o u n d t o s t a b il i z e . O n J u n e 1 4 ,

D r . K r a m e r o p e ra te d o n M r. B e r n d t’ s f o o t in o r d e r t o r e p a ir th e f r a c tu r e .

M r . B e r n d t w a s r e le a s e d f ro m t h e h o s p i t a l o n J u n e 1 9 .

         M r. Berndt saw D r. Kramer again on July 6. From the time of his

s u r g e r y u n t i l h i s f o ll o w - u p v i s i t o n J u l y 6 , c le a r f lu i d d r a in e d f ro m t h e

w o u n d i n h i s f o o t. E v e n th o u g h h e b e li e v e d h is f o o t w a s i n f e c t e d , h e

t h o u g h t t h e d r a i n a g e w a s a n o r m a l c o n s e q u e n c e o f t h e s u r g e r y. S o m e t i m e

a f t e r J u l y 6 , h o w e v e r, t h e f lu id a p p e a r e d ye llo w a n d s e e m e d to c o n ta in p u s .

W h e n M r . B e r n d t s a w D r . K r a m e r a g a in o n J u l y 1 8 , t h e d o c to r t o l d h i m t h a t

his w ound w as infected.

         A c o u p le d a ys l a te r , o n J u l y 2 0 , D r . K r a m e r e x a m i n e d M r . B e r n d t

a g a in . W h e n D r . K r a m e r m a n ip u l a te d h is f o o t, b l a c k m a t e r i a l, a s w e ll a s

p u s , w a s r e le a s e d f ro m t h e w o u n d . D r . K r a m e r s e n t M r . B e r n d t t o t h e

                                                             -2-
h o s p i ta l t h a t s a m e d a y t o r e c e i v e a s h o t f o r th e i n f e c t io n . A t th i s ti m e , M r .

B e r n d t w a s v e r y c o n c e r n e d a b o u t h i s w o u n d , w h i c h h e c o n t i n u e d to t h i n k

w a s i n f e c t e d . O n J u l y 2 8 , M r . B e r n d t w a s a w a r e th a t t h e w o u n d w a s

d r a in i n g c o n s t a n tl y a n d th a t t h e in f e c t i o n r e m a i n e d . T h e f lu i d d r a in i n g f r o m

t h e w o u n d n e v e r a g a in a p p e a r e d c le a r, b u t i n s t e a d tu r n e d r e d a n d

p u s - c o lo r e d . I n h i s d e p o s i t i o n , M r . B e rn d t a c k n o w l e d g e d th a t h e w a s

w o r r i e d a b o u t D r . K r a m e r ’ s c a re d u r i n g t h i s t i m e , b u t t h a t D r . K r a m e r

a lw a ys r e a s s u r e d h im a n d e x p la in e d to M r . B e r n d t ’ s s a ti s f a c t i o n t h a t h e

knew w hat he w as doing.

          O n A ugust 4, Dr. Kramer operated again on M r. Berndt’s foot to

i r r i g a te a n d a e r a te th e w o u n d . A c u lt u r e d o n e th a t d a y r e v e a l e d th e p r e s e n c e

o f p s e u d o m o n a s , th e b a c t e r ia c a u s i n g t h e i n f e c t io n . A c c o r d i n g t o M r .

B e r n d t , D r . K r a m e r t o l d h i m t h a t t h i s b a c te r i a w a s j u s t a “ f o o t b u g , ” a n d h e

s h o u l d n o t w o rr y a b o u t it.

          B e c a u s e D r . K r a m e r w o u l d n o t s a y h o w b a d th e in f e c t i o n w a s , S t a n to n

C o u n t y’ s w o r k e r s ’ c o m p e n s a t i o n c a r r i e r s e n t M r . B e r n d t t o s e e D r . G i l b e r t ,

a n o th e r o r t h o p e d ic s u r g e o n , o n S e p t e m b e r 1 . I n h i s d e p o s i t i o n , M r . B e r n d t

t e s t i f ie d th a t D r . G i l b e r t t o l d h i m h e h a d a “ v e ry b a d in f e c t i o n ,” w h i c h h e

w o u l d “ ta k e to t h e g r a v e w i t h ” h im . M r . B e r n d t e x p la in e d th a t h e

u n d e r s t o o d t h i s t o m e a n th a t, a lt h o u g h t r e a tm e n t m a y “ p u t it t o s l e e p ,” th e

i n f e c t i o n w a s “ g o i n g t o a l w a ys b e t h e r e ” a n d “ e v e n a b a d c o l d c o u l d w a k e i t

                                                               -3-
u p . ” H e a ls o t e s t i f ie d th a t D r . G i l b e r t s a id t h a t h e m i g h t h a v e ju s t “ le f t t h e

f o o t ” a n d n o t p e r f o r m e d t h e s u r g e r y, b u t h e i n d i c a t e d t h a t w h e t h e r t o

o p e r a t e i s a “ d o c t o r ’ s d e c i s io n .” I n a d d i ti o n , M r . B e r n d t te s t i f i e d t h a t D r .

G i l b e r t d i d n o t c r i t i c iz e D r . K r a m e r ’ s c a re , i n d i c a ti n g i n s t e a d th a t t h e

a n t i b i o t i c s D r. K ra m e r h a d p re s c r i b e d “ s h o u ld d o th e tr ic k .”

          O n O c to b e r 1 7 , D r. K ra m e r r e f e r r e d M r . B e r n d t to D r . P e te r i e , a

p h ys i c i a n s p e c i a li z in g i n i n f e c t io u s d i s e a s e . D u r in g h i s e x a m i n a t i o n o f M r .

B e r n d t o n O c to b e r 2 4 , D r . P e t e r i e to l d M r . B e r n d t t h a t h e h a d p e r m a n e n t

t i n n i t u s ( i .e ., r i n g i n g i n h i s e a rs ) a n d p o s s i b l e k id n e y d a m a g e a s a r e s u l t o f

a n a n ti b i o t i c , T o b r a m yc in , a d m i n i s t e r e d b y D r . K r a m e r t o t r e a t t h e in f e c t i o n

from A ugust 15 to Septem ber 12. According to M r. Berndt, Dr. Peterie

r e c o m m e n d e d th a t h i s f o o t b e a m p u t a te d b e c a u s e it w a s b r o k e n s o b a d ly t h a t

i t w a s n o t “ w o rt h a d a rn ,” e v e n if th e in f e c tio n c o u ld b e tr e a te d .

          M r . B e r n d t c o n ti n u e d to s e e D r . K r a m e r f o r t r e a tm e n t t h r o u g h

F e b r u a r y 2 0 0 1 . T h a t s a m e m o n t h , h e w a s e x a m i n e d b y D r . S h i e ld s , w h o

c o n c lu d e d th a t M r . B e r n d t h a d f lu i d w i t h i n t h e b o n e s u r r o u n d i n g t h e

c a lc a n e o u s f r a c tu r e c o n s i s t e n t w i t h a n in f e c t i o n . S h e p r e s e n te d M r . B e r n d t

w i t h t h r e e t r e a tm e n t o p t i o n s , i n c l u d i n g a m p u t a t i o n . M r . B e r n d t c h o s e

a m p u t a ti o n , r a th e r t h a n c o n ti n u i n g t o f ig h t t h e in f e c t i o n , a n d o n M a r c h 7 ,

2 0 0 1 , h i s le g w a s a m p u ta te d ri g h t b e lo w th e k n e e .




                                                                 -4-
          O n O c to b e r 2 4 , 2 0 0 2 , M r . B e r n d t f il e d a p e t i t i o n r e q u e s t i n g t h e

convening of a medical malpractice screening panel pursuant to K an. Stat.

A n n . § 6 5 - 4 9 0 1 . T h e f o ll o w i n g J u l y, t h e p a rt i e s a g r e e d to d i s m i s s t h e

s c r e e n in g p a n e l. A n d o n A u g u s t 5 , 2 0 0 3 , M r . B e r n d t f il e d s u i t i n f e d e r a l

d i s t r i c t c o u r t , a s s e r t i n g d i v e r s i t y j u r i s d ic ti o n a n d s e e k in g d a m a g e s r e s u l t i n g

f r o m D r . K r a m e r ’ s a l l e g e d n e g l ig e n c e . T h e D i s tr ic t C o u r t g r a n t e d D r .

K ramer’s motion for partial summary judgment, finding M r. Berndt’s claim

f o r d a m a g e s r e s u l t i n g f r o m h i s i n f e c t i o n b a r r e d b y a tw o - ye a r s t a tu t e o f

l i m i t a t i o n s u n d e r K a n s a s la w . S e e K a n . S t a t. A n n . § 6 0 - 5 1 3 ( a ) ( 7 ) . T h e

court subsequently denied M r. Berndt’s m otion for reconsideration, but it

g r a n te d M r . B e r n d t l e a v e t o f il e a n in t e r l o c u to r y a p p e a l p u r s u a n t t o 2 8

U . S . C . § 1 2 9 2 ( b ) , w h i c h th i s C o u r t d e n ie d . A f te r t h e p a rti e s s u p p l e m e n t e d

t h e r e c o r d w i th a d d i ti o n a l f a c t s , t h e D i s tr ic t C o u r t g r a n t e d D r . K r a m e r ’ s

m o t i o n f o r p a r t i a l s u m m a r y j u d g m e n t o n t h e is s u e o f w h e th e r a n y

s u b s e q u e n t, i n t e r v e n in g n e g li g e n t a c ti o n s o c c u rr e d o n o r a f te r O c to b e r 2 4 ,

2 0 0 0 , w h ic h le d to th e a m p u ta tio n o f M r . B e r n d t’ s lo w e r r ig h t e x tr e m ity.

A f te r t h e c o u rt e n te r e d s u m m a r y j u d g m e n t o n t h i s i s s u e , t h e o n ly r e m a i n i n g

i s s u e w a s M r . B e r n d t ’ s c la im f o r d a m a g e s b a s e d o n th e ti n n i t u s i n j u r y. T h e

p a r t i e s r e a c h e d a s e tt l e m e n t o n t h i s i s s u e in F e b r u a r y 2 0 0 6 , l e a v in g n o

f u r t h e r i s s u e s f o r t r i a l. M r . B e r n d t n o w a p p e a l s t h e D i s t r i c t C o u r t ’ s g r a n t o f

s u m m a r y j u d g m e n t i n D r . K r a m e r ’ s f a v o r w i t h r e s p e c t t o h i s c la im f o r

                                                                   -5-
d a m a g e s r e s u l t in g f r o m t h e b a c t e r i a l i n f e c t i o n . T h e s o l e i s s u e o n a p p e a l i s

w h e t h e r M r . B e r n d t ’ s c l a i m i s b a r r e d b y t h e K a n s a s s ta t u t e o f l i m i t a t i o n s . 1

                                                   II. D ISC USSIO N

          W e r e v ie w a d is t r i c t c o u r t ’ s g r a n t o f s u m m a r y j u d g m e n t d e n o v o .

B r a d l e y v . V a l - M e ji a s , 3 7 9 F . 3 d 8 9 2 , 8 9 6 ( 1 0 t h C i r . 2 0 0 4 ) . A m o v i n g p a r t y

i s e n ti t l e d to s u m m a r y j u d g m e n t i f th e r e c o rd “ s h o w [ s ] t h a t t h e r e is n o

g e n u in e is s u e a s t o a n y m a te r i a l f a c t .” F e d . R . C i v . P . 5 6 ( c ) . I n r e v ie w i n g

t h e r e c o rd , “ w e v ie w t h e e v id e n c e a n d d r a w r e a s o n a b le in f e r e n c e s t h e r e f ro m

i n t h e li g h t m o s t f a v o r a b le to t h e n o n m o v i n g p a r t y.” B r a d l e y , 3 7 9 F . 3 d a t

8 9 7 ( q u o t a ti o n o m i t t e d ) . W e a ls o r e v ie w a d is t r i c t c o u r t ’ s i n t e r p r e ta ti o n o f

state law de novo. Id.

A.        K a n s a s S t a tu t e o f L i m i t a ti o n s




          1
            I n O c to b e r 2 0 0 6 , t h e D i s t r i c t C o u r t d e n ie d M r . B e r n d t ’ s R u l e 5 9 ( e )
m o t i o n t o a lt e r o r a m e n d t h e c o u rt ’ s e n tr y o f s u m m a r y j u d g m e n t o n t h e is s u e
o f i n t e r v e n in g n e g lig e n t a c ts le a d in g to th e a m p u ta tio n . S e e F e d . R . C i v . P .
5 9 ( e ) . M r . B e r n d t a p p e a l s a ll f o u r d i s t r i c t c o u r t o r d e r s : t h e f ir s t o r d e r
g r a n t in g D r . K r a m e r p a r t ia l s u m m a r y j u d g m e n t , t h e o r d e r d e n yi n g M r .
B e r n d t ’s s u b s e q u e n t m o t io n t o r e c o n s i d e r th i s o r d e r , th e o r d e r g r a n t in g D r .
K r a m e r s u m m a r y j u d g m e n t o n t h e is s u e o f in t e r v e n in g n e g li g e n t a c ts , a n d
t h e s u b s e q u e n t o r d e r d e n yi n g M r . B e r n d t ’ s R u l e 5 9 m o t i o n . A l t h o u g h h e
appeals all four orders, he only argues one issue on appeal. In his brief, M r.
B e r n d t d o e s n o t a r g u e th a t s u b s e q u e n t, i n t e r v e n in g a c ts o c c u rr i n g o n o r a f te r
O c to b e r 2 4 , 2 0 0 0 , l e d to t h e a m p u t a ti o n . I n a d d it i o n , h e a c k n o w l e d g e s t h a t
t h e in j u r y g i v i n g r i s e to d a m a g e s i s t h e in f e c t i o n t h a t l e d to t h e a m p u t a ti o n ,
n o t th e a m p u t a ti o n i ts e l f . T h e o n l y i s s u e o n a p p e a l is t h e r e f o r e w h e t h e r M r .
B e r n d t ’ s c la im f o r d a m a g e s r e s u l t i n g f r o m t h e in f e c t i o n i s b a r r e d b y t h e
K a n s a s s ta t u t e o f l i m i t a t i o n s .

                                                                -6-
          G e n e ra ll y, u n d e r K a n s a s l a w , a p la in t i f f m u s t f il e a m e d i c a l

m a l p r a c t ic e a c tio n w ith in tw o ye a r s o f th e a c t a lle g e d ly c a u s in g th e in ju r y.

K a n . S t a t. A n n . § 6 0 - 5 1 3 ( a ) ( 7 ) . B u t i f th e p la in t i f f ’ s i n j u r y i s n o t

“ r e a s o n a b ly a s c e rt a in a b le ” a t t h e ti m e o f th e a ll e g e d n e g l i g e n c e , t h e

l i m i t a ti o n s p e r i o d d o e s n o t b e g in t o r u n u n t i l “ th e f a c t o f in j u r y b e c o m e s

r e a s o n a b ly a s c e rt a in a b le ” :

          A cause of action arising out of the rendering of or the failure to
          r e n d e r p r o f e s s i o n a l s e r v i c e s b y a h e a l t h c a re p r o v i d e r s h a ll b e
          d e e m e d t o h a v e a c c ru e d a t t h e ti m e o f th e o c c u r r e n c e o f th e a c t
          g i v i n g r i s e to t h e c a u s e o f a c ti o n , u n l e s s t h e f a c t o f in j u r y i s n o t
          r e a s o n a b l y a s c e r t a i n a b l e u n t i l s o m e t i m e a f t e r t h e i n i t ia l a c t ,
          t h e n th e p e ri o d o f li m i t a ti o n s h a ll n o t c o m m e n c e u n t i l t h e f a c t o f
          t h e i n j u r y b e c o m e s r e a s o n a b l y a s c e r t a i n a b l e t o t h e i n j u r e d p a r t y,
          b u t i n n o e v e n t s h a ll s u c h a n a c ti o n b e c o m m e n c e d m o r e th a n
          f o u r ye a rs b e yo n d t h e ti m e o f th e a c t g i v i n g r i s e to t h e c a u s e o f
          a c ti o n .


I d . § 6 0 - 5 1 3 ( c ). T h e K a n s a s S u p r e m e C o u r t h a s s ta t e d t h a t t h e p h r a s e

“ ‘ r e a s o n a b ly a s c e rt a in a b le ’ d o e s n o t m e a n ‘a c tu a l k n o w l e d g e .’ ” D a v id s o n

v . D e n n in g , 9 1 4 P . 2 d 9 3 6 , 9 4 8 ( K a n . 1 9 9 6 ) . R a th e r , w h e th e r t h e in j u r y w a s

r e a s o n a b l y a s c e r t a i n a b l e r e q u i re s t h e a p p l ic a t io n o f “ a n o b j e c t iv e s t a n d a r d

b a s e d u p o n a n e x a m i n a ti o n o f th e s u r r o u n d i n g c ir c u m s t a n c e s .” P .W .P . v .

L . S . & J o h n s o n C o u n t y M e n t a l H e a l th C t r ., 9 6 9 P .2 d 8 9 6 , 9 0 2 ( K a n . 1 9 9 8 ) .

          T yp i c a ll y, u n d e r K a n s a s l a w , “ o b je c ti v e k n o w l e d g e o f t h e in j u r y, n o t

t h e e x t e n t o f th e in ju ry, trig g e rs th e s ta tu te ” in m e d ic a l m a lp r a c tic e c a s e s .

I d . B u t w h e n a m e d i c a l p r o c e d u r e o r t r e a t m e n t c a u s e s t h e p l a i n t i f f ’ s i n j u r y,

                                                                 -7-
t h e K a n s a s c o u r t s h a v e a s k e d w h e n th e p la in t i f f s h o u l d h a v e k n o w n t h a t t h e

i n j u r y w a s s u b s ta n tia l o r p e rm a n e n t. S e e J o n e s v . N e u r o s c ie n c e A s s o c s .,

Inc., 827 P.2d 51, 59 (K an. 1992) (holding that a fact issue remained as to

w h e n t h e p l a i n t i f f k n e w h e r c o n d i t io n c a u s e d b y s u r g e r y w a s “ p e r m a n e n t ,

i . e ., s u b s t a n t i a l ” ) ; H e c h t v . F i r s t N a t ’ l B a n k & T r u s t C o ., 4 9 0 P . 2 d 6 4 9 , 6 5 5

( K a n . 1 9 7 1 ) ( h o l d i n g t h a t p l a in t i f f ’ s “ k n o w l e d g e o f h e r c o n d it i o n f r o m h e r

o w n o b s e r v a t i o n , a n d t h a t a c q u i re d f r o m h e r p h ys ic i a n s ” d i d n o t s h o w a s a

matter of law that her post-treatment injury w as substantial and reasonably

ascertainable). A s these cases dem onstrate, w hen an injury results from a

m e d ic a l p r o c e d u re th a t r e q u ir e s a r e c o v e r y p e r i o d , t h e f a c t o f in j u r y i s n o t

r e a s o n a b l y a s c e r t a i n a b l e u n t i l t h e p l a i n t i f f s h o u l d k n o w t h a t t h e c o n d i t io n i s

n o t p a r t o f a n o r m a l r e c o v e r y. P e r m a n e n c y i n d i c a t e s t h a t t h e c o n d i t io n w i l l

p e r s i s t b e yo n d th e re c o v e ry p e ri o d a s a s e p a r a te in ju r y. S e e C l e v e l a n d v .

W o n g , 7 0 1 P . 2 d 1 3 0 1 , 1 3 0 6 ( K a n . 1 9 8 5 ) ( n o t i n g t h a t, w i t h o u t a n y i n d i c a ti o n

t h a t t h e c o n d i t i o n w a s p e r m a n e n t , “ [ t ] h e s ym p t o m s o f t h e i n j u r y w e r e k n o w n

to the plaintiff, but the fact of injury w as not reasonably or immediately

a s c e rt a in a b le ” ). I n s h o r t , w h e n th e in j u r y i s a r e s u l t o f a m e d i c a l p r o c e d u re ,

the injury is reasonably ascertainable either w hen the plaintiff has reason to

k n o w t h e in j u r y i s p e r m a n e n t o r w h e n th e p la in t i f f h a s r e a s o n t o s u s p e c t

n e g l i g e n c e . S e e id . ( h o l d i n g t h a t t h e p l a i n t i f f ’ s i n j u r y w a s n o t r e a s o n a b l y




                                                                  -8-
a s c e rt a in a b le w h e n h e h a d n o r e a s o n t o s u s p e c t t h a t h i s c o n d it i o n s f o ll o w i n g

s u r g e r y w e r e p e r m a n e n t o r t h e r e s u l t o f n e g l ig e n c e ) .

          Furthermore, when the plaintiff has reason to know the injury is

p e r m a n e n t, t h e c a u s e o f a c ti o n a c c r u e s e v e n if th e p la in t i f f d o e s n o t k n o w

t h a t a n e g l i g e n t a c t c a u s e d t h e i n j u r y. S e e K e l l e y v . B a r n e t t, 9 3 2 P . 2 d 4 7 1 ,

4 7 7 ( K a n . C t . A p p . 1 9 9 7 ) ( “ I f p la in t i f f s w e r e a ll o w e d to w a it t o c o m m e n c e

s u i t u n t i l d i r e c tl y c o n f ro n t e d w i t h e v id e n c e o f n e g li g e n c e , t h e s t a tu t e o f

l i m i t a t i o n s w o u l d a l m o s t n e v e r b e g i n t o r u n . ” ) . I n a p p l yi n g t h e s a m e s t a t u t e

o f l i m i ta t io n s t o a w r o n g f u l d e a t h a c t io n , t h e K a n s a s S u p r e m e C o u r t

e x p l a i n e d w h y k n o w l e d g e o f n e g l ig e n c e i s n o t r e q u i r e d : “ T h e p h r a s e

‘reasonably ascertainable’ [in K an. Stat. A nn. § 60-513(c)] means that a

p l a in t i f f h a s t h e o b li g a tio n t o r e a s o n a b ly i n v e s t i g a te a v a i l a b le s o u r c e s t h a t

c o n t a i n t h e f a c ts o f th e d e a th a n d its w r o n g f u l c a u s a tio n .” D a v id s o n , 9 1 4

P . 2 d a t 9 4 8 . U n l e s s “ in f o r m a ti o n f r o m w h i c h th e f a c t o f d e a t h o r n e g li g e n c e

c a n b e d e te r m i n e d w a s e it h e r c o n c e a le d , a lt e r e d , f a ls i f ie d , i n a c c u r a te , o r

m i s r e p r e s e n te d ,” th e p la in t i f f “ i s c h a rg e d w i t h c o n s t r u c ti v e k n o w l e d g e o f

i n f o r m a ti o n t h a t i s a v a il a b le th r o u g h a r e a s o n a b le in v e s t i g a ti o n .” I d . a t 9 4 7 .

I n o t h e r w o r d s , o n c e th e in j u r y i s r e a s o n a b ly a s c e rt a in a b le , t h e p la in t i f f h a s

a d u ty t o i n v e s t i g a te w h e th e r n e g li g e n c e c a u s e d th e in j u r y. T h e K a n s a s

S u p r e m e C o u r t ’ s i n t e r p r e ta ti o n o f th e s t a tu t e o f li m i t a tio n s i n D a v id s o n

a p p li e s n o t o n l y t o w r o n g f u l d e a th a c ti o n s , b u t t o m e d ic a l m a lp r a c ti c e

                                                                -9-
a c t i o n s a s w e l l . P .W . P ., 9 6 9 P .2 d a t 9 0 1 . T h e q u e s t i o n i n t h e in s t a n t c a s e

i s , t h e r e f o r e , w h e n M r . B e r n d t k n e w o r s h o u l d h a v e k n o w n t h a t h i s in j u r y

( i . e . , t h e i n f e c t i o n ) w a s p e r m a n e n t , th e r e b y t r i g g e r i n g h i s d u t y t o i n v e s t i g a t e

w h e t h e r n e g l i g e n c e c a u s e d t h e i n j u r y.

B.        W hen M r. Berndt’s Injury Became Reasonably A scertainable

          B a s e d o n o u r r e v i e w o f t h e r e c o r d , w e a g r e e w i th t h e D i s tr ic t C o u r t’ s

d e te r m i n a ti o n t h a t M r . B e r n d t ’ s i n j u r y w a s r e a s o n a b ly a s c e rt a in a b le o n

S e p t e m b e r 1 , 2 0 0 0 , w h e n D r . G i l b e r t e x a m i n e d h im a n d in f o r m e d h im t h e

i n f e c t i o n w a s s e r i o u s a n d p e rm a n e n t. I n h i s d e p o s i t i o n , M r . B e r n d t

acknow ledged that Dr. Gilbert told him the infection w as permanent at this

p o i n t i n t i m e ; e v e n if tr e a tm e n t c o u ld “ p u t i t t o s l e e p ,” D r . G i l b e r t e x p la in e d

t h a t i t w o u l d s t i l l b e p r e s e n t a n d c o u ld b e c o m e s ym p t o m a ti c a g a i n i n t h e

f u tu r e . B e c a u s e h e d id n o t f il e s u i t w i t h i n t w o ye a rs o f S e p te m b e r 1 , 2 0 0 0 ,

h i s c la im f o r d a m a g e s b a s e d o n th i s i n j u r y i s b a r r e d b y t h e s t a tu t e o f

lim itation s.2

          M r . B e r n d t c o n te n d s , h o w e v e r, t h a t t h e li m i t a ti o n s p e r i o d d i d n o t

b e g i n t o r u n u n t i l, a t t h e e a r l i e s t , h i s e x a m i n a t i o n b y D r . P e t e r i e , w h o t o l d

h i m t h a t a m p u t a ti o n w a s a p o s s i b i li ty a n d s u g g e s t e d t h a t D r . K r a m e r ’ s c a r e

          2
            B ecause M r. B erndt requested the screening panel m ore than tw o
ye a r s a f t e r h e c o u l d r e a s o n a b l y a s c e r t a i n t h e i n j u r y, t h e D i s t r i c t C o u r t d i d
n o t d e c id e w h e th e r t h e li m i t a ti o n s p e r i o d w a s t o l l e d f o r p a r t o r a ll o f th e
p e r i o d b e tw e e n th i s r e q u e s t , o n O c to b e r 2 4 , 2 0 0 2 , a n d A u g u s t 5 , 2 0 0 3 , w h e n
h e f i l e d h i s f e d e r a l s u i t . U s i n g e i t h e r d a t e , t h e a c t i o n i s u n t i m e l y.

                                                                  - 10 -
may have been damaging. M r. Berndt argues that Kansas law requires that a

p l a in t i f f h a v e s o m e in d i c a ti o n t h a t n e g li g e n c e c a u s e d th e in j u r y b e f o r e th e

l i m i t a ti o n s p e r i o d b e g in s t o r u n . 3 H e n c e , b e c a u s e D r . G i l b e r t d i d n o t

q u e s t i o n D r . K r a m e r ’ s c a re , h e c la im s t h a t t h e n e g li g e n t c a u s e w a s n o t

r e a s o n a b ly a s c e rt a in a b le o n S e p te m b e r 1 , 2 0 0 0 . B u t a s o u r p r e v io u s

d i s c u s s i o n o f K a n s a s l a w d e m o n s t r a te s , k n o w l e d g e o f a n e g li g e n t a c t i s n o t

required for the limitations period to run. W hen the injury is reasonably

a s c e r t a i n a b l e , a p l a in t if f h a s a d u t y t o i n v e s t i g a t e p o s s ib l e n e g l i g e n c e u n l e s s

t h e i n f o r m a t i o n n e c e s s a r y t o d e t e r m i n e n e g l ig e n c e i s c o n c e a l e d o r o th e r w i s e

u n r e l i a b l e . P .W . P ., 9 6 9 P . 2 d a t 9 0 1 . M r . B e r n d t d o e s n o t a r g u e t h a t h e d i d

n o t h a v e a c c e s s to n e c e s s a ry in f o r m a tio n c o n c e r n in g p o te n tia l n e g lig e n c e .

H e th e r e f o re h a d a d u t y t o i n v e s t i g a te o n c e h e w a s a w a r e th a t h i s i n f e c t i o n

w a s p e r m a n e n t (i .e . , o n c e h i s in j u r y w a s r e a s o n a b l y a s c e r t a i n a b l e ) .




          3
             S p e c i f i c a l ly, M r . B e r n d t a r g u e s t h a t k n o w l e d g e o f a c o n d i ti o n ’ s
p e r m a n e n c e is n o t t h e “ d e c is i v e f a c to r ” u n d e r K a n s a s l a w , p a r t i c u la r l y w h e n
t h e c o n d it i o n i s a f o r e s e e a b l e c o n s e q u e n c e o f a m e d ic a l p r o c e d u re . B u t t h e
l o g i c a l i m p l i c a ti o n o f th i s a r g u m e n t i s t h a t a p la in t i f f m u s t h a v e o b je c ti v e
k n o w l e d g e o f n e g li g e n c e b e f o r e th e li m i t a ti o n s p e r i o d b e g in s t o r u n . T h a t
i s , i f th e p e rm a n e n c e o f M r . B e r n d t ’ s i n f e c t i o n d i d n o t m a k e th e f a c t o f
i n j u r y r e a s o n a b ly a s c e rt a in a b le , t h e im p l i c a ti o n i s t h a t h i s i n j u r y w a s
r e a s o n a b ly a s c e rt a in a b le o n ly w h e n h e h a d r e a s o n t o s u s p e c t a n e g li g e n t
c a u s e . B u t a s w e e x p la in a b o v e , i n K a n s a s , a c a u s e o f a c ti o n a c c r u e s w h e n
t h e in j u r y i s r e a s o n a b ly a s c e rt a in a b le , e v e n if th e p la in t i f f d o e s n o t s u s p e c t
a n e g li g e n t c a u s e . W h e n th e in j u r y i s r e a s o n a b ly a s c e rt a in a b le , t h e p la in t i f f
“ is c h a rg e d w i t h c o n s t r u c ti v e k n o w l e d g e o f i n f o rm a ti o n ” r e g a rd i n g
p o t e n t i a l n e g lig e n t c a u s e s . S e e D a v id s o n , 9 1 4 P .2 d a t 9 4 7 .

                                                                - 11 -
          N evertheless, to support his argum ent that K ansas law requires som e

k n o w l e d g e o f n e g li g e n c e b e f o re a c a u s e o f a c ti o n a c c r u e s , M r . B e r n d t c it e s

o u r d e c is i o n i n B r a d l e y v . V a l - M e ji a s , 3 7 9 F .3 d 8 9 2 ( 1 0 t h C ir . 2 0 0 4 ) . H e

n o t e s t h a t, i n i n t e r p r e ti n g t h e s a m e K a n s a s s t a tu t e in B r a d l e y , w e h e ld t h a t

the limitations period started to run w hen the plaintiff w as aw are of his

d o c t o r ’ s n e g lig e n t d ia g n o s is . I d . a t 8 9 8 . B u t M r . B e r n d t ’ s r e l i a n c e o n t h i s

c a s e is m i s p l a c e d b e c a u s e , a s w e c le a rl y s t a te d in B r a d l e y , t h e m i s d i a g n o s i s

w a s t h e i n ju ry. S e e id . a t 8 9 9 ( d e s c r i b i n g t h e p la in t i f f ’ s i n j u r y a s t h e f a c t

t h a t t h e d o c t o r “ w a s n o t p r o p e r l y t r e a t i n g h i s c o n d i t io n ” ) ; s e e a l s o B r o c k v .

G atz, 2007 W L 1589412, at *5 (10th Cir. 2007) (unpublished) (stating that,

i n a m i s d i a g n o s i s c a s e , t h e le g a l i n j u r y i s t h e im p r o p e r t r e a tm e n t a n d

d e la ye d d ia g n o s i s ) . U n l i k e th e p r e s e n t c a s e , a m e d i c a l p r o c e d u re d id n o t

c a u s e th e p la in t i f f ’ s s ym p t o m s i n B r a d l e y ; i n s t e a d , t h e d e f e n d a n t p h ys i c ia n

f a il e d to t r e a t a n e x is t i n g c o n d it i o n . I n c a s e s s u c h a s t h i s , t h e in j u r y— t h e

a b s e n c e o f a d e q u a te tr e a tm e n t— i s r e a s o n a b ly a s c e rt a in a b le w h e n th e

p l a i n t i f f h a s re a s o n to k n o w o f th e m is d ia g n o s is . S e e B r a d le y , 3 7 9 F . 3 d a t

8 9 9 ( n o t i n g t h a t th e p la in t i f f w a s a w a r e h e h a d b e e n in j u r e d , e v e n th o u g h h e

w as unaw are of the “scientific nature” of his injuries, w hen he had reason to

q u e s t i o n h i s d o c to r ’ s d i a g n o s i s ( q u o t a ti o n o m i t t e d ) ) . I n d e e d , t h e p la in t i f f

c a n n o t d i s c o v e r t h e in ju ry w ith o u t s o m e in d ic a tio n o f p o s s ib le n e g lig e n c e .

C o n v e r s e ly, i n t h e c a s e b e f o r e u s , t h e in j u r y ( i .e ., t h e in f e c t i o n r e s u l t i n g

                                                                 - 12 -
f r o m t h e s u r g e r y) w a s r e a s o n a b ly a s c e rt a in a b le w i t h o u t a n y k n o w l e d g e o f

p o s s i b l e n e g l ig e n c e . I n K a n s a s , o b j e c t iv e k n o w l e d g e o f t h e i n j u r y t ri g g e r s

t h e d u t y t o in v e s tig a te a p o te n tia lly n e g lig e n t c a u s e . D a v id s o n , 9 1 4 P . 2 d a t

9 4 7 – 4 8 ; s e e a l s o P .W . P ., 9 6 9 P . 2 d a t 9 0 2 ( c it i n g F r i e n d s U n iv . v . W . R .

G r a c e & C o ., 6 0 8 P .2 d 9 3 6 , 9 4 0 ( K a n . 1 9 8 0 ) , i n w h i c h t h e K a n s a s S u p r e m e

C o u r t h e ld “ th a t t h e s t a tu t e b e g a n t o r u n w h e n a n e w r o o f w a s f o u n d to b e

l e a k i n g , n o t w h e n t h e e x p e r t l a t e r d i s c o v e r e d t h e c a u s e ” ) ; K e ll e y , 9 3 2 P . 2 d

a t 4 7 6 – 7 7 ( r e je c ti n g t h e a rg u m e n t t h a t “ th e c a u s a l c o n n e c t i o n b e tw e e n th e

injury and the negligence of the defendants must have been identifiable

b e f o r e th e s t a tu t e o f li m i t a ti o n s b e g a n to r u n ” ) . M r . B e r n d t t h e r e f o re h a d a n

o b l i g a ti o n t o i n v e s t i g a te p o s s i b l e n e g li g e n c e w h e n th e f a c t o f h is i n j u r y w a s

r e a s o n a b ly a s c e rt a in a b le o n S e p te m b e r 1 , 2 0 0 0 .

          M r. Berndt also argues that his injury w as not reasonably

a s c e rt a in a b le o n S e p te m b e r 1 , 2 0 0 0 , b e c a u s e D r . K r a m e r c o n ti n u e d to t r e a t

him until February 2001. Although he acknow ledges that Kansas courts

h a v e r e j e c te d th e c o n tin u o u s tr e a tm e n t d o c tr in e , s e e P .W . P ., 9 6 9 P . 2 d a t

9 0 3 – 0 4 , h e c o n te n d s th a t e v id e n c e o f a n o n g o in g r e la ti o n s h i p b e tw e e n th e

p a ti e n t a n d th e d e f e n d a n t p h ys i c ia n is r e le v a n t i n d e te r m i n i n g w h e n a n

i n j u r y i s r e a s o n a b ly as c e rt a in a b le , s e e J o n e s , 8 2 7 P . 2 d a t 5 9 . I n s u p p o r t o f

t h i s c o n t e n t io n , h e c i te s J o n e s v . N e u r o s c ie n c e A s s o c ia t e s , I n c ., i n w h i c h th e

K a n s a s S u p r e m e C o u r t h e l d t h a t a n o n g o i n g p a t i e n t - p h ys i c i a n r e l a t i o n s h i p

                                                               - 13 -
“ is r e le v a n t u p o n t h e is s u e o f w h e n it w a s r e a s o n a b ly a p p a re n t t o [ th e

p l a i n t i f f ] t h a t h e r i n j u r y w a s p e r m a n e n t , i .e ., s u b s t a n ti a l.” I d . I n J o n e s ,

h o w e v e r, n o n e o f th e p la in t i f f ’ s p h ys i c ia n s t o l d h e r t h a t h e r c o n d it i o n ,

w h i c h w a s a re s u lt o f s u rg e ry, w a s p e r m a n e n t u n til a f te r s h e f ile d s u it. I d . a t

5 4 . H e r r e l a t i o n s h i p w i t h t h e d e f e n d a n t p h ys i c i a n s w a s t h e r e f o r e r e l e v a n t t o

d e t e r m i n in g w h e n s h e s h o u ld h a v e k n o w n h e r i n ju r y w a s p e r m a n e n t. S e e id .

a t 5 9 ( n o t i n g t h e e v id e n c e r e g a rd i n g t h e in j u r y’ s p e r m a n e n c e w a s

“ in c o n c lu s i v e ” a n d t h e r e f o re c re a te d a q u e s t i o n o f f a c t f o r t h e ju r y) . H e r e ,

h o w e v e r , t h e e v i d e n c e a s t o w h e n t h e i n j u r y’ s p e r m a n e n c e w a s r e a s o n a b l y

a s c e r t a i n a b l e is n o t in d i s p u t e ; M r . B e r n d t a c k n o w l e d g e s t h a t D r . G i lb e r t

t o l d h i m t h e in f e c t i o n w a s p e r m a n e n t o n S e p t e m b e r 1 , 2 0 0 0 . H i s o n g o i n g

relationship w ith D r. Kramer is therefore irrelevant with respect to this

issue.

          I n a d d it i o n t o J o n e s , M r . B e r n d t a r g u e s t h a t h i s c a s e i s a n a l o g o u s t o

C leveland v. W ong, 701 P.2d 1301 (K an. 1985), and H echt v. First N ational

B a n k & T r u s t C o ., 4 9 0 P . 2 d 6 4 9 ( K a n . 1 9 7 1 ) . I n b o t h t h e s e c a s e s , t h e

K a n s a s S u p r e m e C o u r t n o t e d th a t t h e e v id e n c e p r e s e n te d a q u e s t i o n o f f a c t

a s t o w h e n th e in ju ry w a s re a s o n a b ly a s c e r t a in a b le . C l e v e l a n d , 7 0 1 P . 2 d a t

1 3 0 6 ; H e c h t, 4 9 0 P .2 d a t 6 5 5 – 5 6 . B u t i n b o t h c a s e s , t h e p la in t i f f s h a d n o

r e a s o n t o s u s p e c t th a t c o n d i ti o n s r e s u l ti n g f r o m m e d i c a l tr e a t m e n t w e r e

p e r m a n e n t ; n o n e o f t h e p l a i n t i f f s ’ p h ys i c i a n s h a d i n d i c a t e d t h a t t h e i r

                                                                 - 14 -
c o n d i t i o n s w e re p e rm a n e n t o r a r e s u lt o f n e g lig e n c e . C l e v e l a n d , 7 0 1 P . 2 d a t

1 3 0 6 ; H e c h t, 4 9 0 P .2 d a t 6 5 5 . C o n v e r s e l y, M r . B e r n d t te s t i f i e d t h a t D r .

G i l b e r t t o ld h im th a t h e w o u ld ta k e h is in f e c tio n “ to th e g r a v e ” w ith h im .

A ccording to M r. Berndt, Dr. Gilbert indicated that treatment might “put it

t o s l e e p ,” b u t t h e in f e c t i o n w o u l d “ a lw a ys b e th e r e .” B e c a u s e M r . B e r n d t

c l e a r ly h a d r e a s o n t o k n o w t h a t h i s in f e c t io n w a s p e r m a n e n t a f t e r s e e i n g D r .

G i lb e r t , n o g e n u i n e i s s u e o f m a t e r i a l f a c t r e m a i n s a s t o w h e n M r . B e r n d t ’s

i n j u r y w a s r e a s o n a b l y a s c e r t a i n a b l e . C o n s e q u e n t l y, w e f i n d t h a t t h e s t a t u t e

of limitations began to run on Septem ber 1, 2000, and the instant action is

t h e r e f o r e u n t i m e l y.

                                                 III. CONCLUSION

          B e c a u s e M r . B e r n d t ’ s c a u s e o f a c ti o n i s b a r r e d b y t h e s t a tu t e o f

limitations, w e A FFIRM the D istrict Court’s grant of summary judgment in

f a v o r o f D r . K r a m e r o n M r . B e r n d t ’ s c la im f o r d a m a g e s r e s u l t i n g f r o m t h e

infection.

                                                               ENTERED FOR THE COURT,



                                                               D eanell R eece Tacha
                                                               C h ie f C i r c u it J u d g e




                                                                - 15 -